Exhibit 10.15

Intelsat Holdings, Ltd.

North Tower, 2d Floor

90 Pitts Bay Road

Pembroke HM 08, Bermuda

July 3, 2006

Mr. Joseph R. Wright, Jr.

10 Gracie Square, Apt. 7G

New York, NY 10028

Dear Mr. Wright:

Reference is hereby made to the Merger Agreement among Intelsat (Bermuda), Ltd.,
Proton Acquisition Corporation and PanAmSat Holding Corporation (“PanAmSat”),
dated as of August 28, 2005 (the “Merger Agreement”). Capitalized terms used
herein and not otherwise defined have the meanings set forth in the Merger
Agreement.

This will confirm that you and Intelsat Holdings, Ltd. (the “Company”) agree,
notwithstanding anything to the contrary in the Merger Agreement or in the
Company Equity Plans or in the stock option agreement pursuant to which you
received or were granted options to purchase shares of PanAmSat common stock
(the “Stock Option Agreements”), that:

1. Each option to purchase shares of PanAmSat common stock held by the Executive
that are listed on Schedule 2 to the Employment Agreement, dated as of June 28,
2006, between you and Intelsat, Ltd. and the Company (the “Employment
Agreement”) shall continue and, except as specifically provided otherwise in
paragraph 2 below or in the Employment Agreement, be governed by the terms of
the applicable Stock Option Agreement and the terms and conditions of the 2004
Option Plan.

2. The stock options continuing under paragraph 1 above are hereby adjusted so
that they represent the right to receive, upon exercise of such stock options,
an aggregate of 9,174 shares of common stock of the Company (“Company Common
Shares”) (each such option on each such Company Common Share, a “Rollover
Option,” and collectively, the “Rollover Options”). The per-share exercise price
of each such Rollover Option is hereby adjusted to be $25.

In the event of a conflict between the terms of this letter agreement and the
Employment Agreement, the Employment Agreement shall control.



--------------------------------------------------------------------------------

Please indicate your agreement with the foregoing by signing as indicated below.

 

Very truly yours, INTELSAT HOLDINGS, LTD.

By: /s/ Phillip L. Spector

Name: Phillip L. Spector Title: Executive Vice President & General Counsel

 

JOSEPH R. WRIGHT, JR.

By: /s/ Joseph R. Wright, Jr.

Name: Joseph R. Wright, Jr.